Citation Nr: 1206601	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for coronary artery disease.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.




REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney At Law




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1976. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the RO. 

As will be discussed, the Board finds that new and material evidence sufficient to reopen the previously denied claims of service connection for coronary artery disease and an innocently acquired psychiatric disorder have been received.  

The reopened claims are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO confirmed and continued a prior March 2006 denial of service connection for coronary artery disease, claimed as a heart condition.

2.  In an unappealed November 2006 rating decision, the RO continued a previous denial of service connection for a psychiatric condition, to include psychotic, depressive reaction and schizophrenia.

3.  The evidence associated with the claims folder subsequent to the RO's November 2006 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims of service connection for a heart disability and an innocently acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for coronary artery disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Specifically, in a new and material claim, VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with VCAA notice letters in September 2007 and November 2007.  The Board need not, however, address the adequacy of these notice letters, or whether VA has met its duty to assist the Veteran in the development of his claims.  

This is so because, as will be discussed, the Board finds that the evidence received since the November 2006 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 


II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 


III.  Coronary Artery Disease

The Veteran was originally denied service connection for coronary artery disease in a March 2006 rating decision.  Following the receipt of additional evidence, the Veteran's claim was readjudicated in a November 2006 rating decision where the prior denial was confirmed and continued.  The Veteran was notified of this decision and his appeal rights, but did not initiate an appeal of this denial.  

When the Veteran's claim of service connection was denied in November 2006, the record contained portions of his service treatment records, VA treatment records, private medical records, and statements from the Veteran. 

Based on this evidence, the November 2006 rating decision denied the Veteran's claim for service connection for a heart disability.  The basis for this decision was that there was no evidence showing that the Veteran experienced a heart disability during service.  

The RO acknowledged that, while the Veteran's service treatment records were missing, a January 1979 VA examination did not reveal the existence of a heart disability and "the medical evidence shows no diagnosis of a heart condition prior to August 2006." 

The November 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since November 2006) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for a heart disability in November 2006 because there was no evidence of this disability during service. 

The evidence associated with the Veteran's claims folder since the November 2006 rating decision includes VA treatment records, statements from the Veteran and an August 2007 VA examination report. 

During the August 2007 VA examination, the Veteran stated that he had experienced chest pain while on active duty.  He reported that he was placed on profile for 3 weeks and returned to duty, but that this heart condition had progressively become worse.  

This evidence is "new" in that it was not of record at the time of the November 2006 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a disability during service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has a been diagnosed with coronary artery disease, and has indicated that he developed chest pain during service which has continued to the present date, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim of service connection for a heart disorder has been received.  Thus, the reopened claim will be addressed in the Remand portion of this document.  


IV.  Psychiatric Disorder 

The Veteran was originally denied service connection for a psychiatric disorder in a May 1980 rating decision.  He was notified of this decision and of his appeal rights but did not initiate an appeal of that denial.

Thereafter, in March 2006, the Veteran attempted to reopen his previously denied claim. That claim was denied in a November 2006 rating decision.  He was notified of this decision and of his appeal rights in a November 17, 2006 letter, but did not initiate an appeal of that denial. 

When the Veteran's claim of service connection for a psychiatric condition was denied in November 2006, the record contained portions of the Veteran's service treatment records, VA treatment records, private medical records and a VA examination report.  

Based on this evidence, the November 2006 rating decision denied the Veteran's claim of service connection for an innocently acquired psychiatric disability.  The basis of this decision was that there was no evidence that the Veteran developed a psychiatric condition during service. 

The November 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since November 2006) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the claim of service connection for an acquired psychiatric disability in November 2006 because there was no evidence of this disability during service. 

The evidence associated with the Veteran's claims folder since the November 2006 rating decision includes VA treatment records, the statements from the Veteran and an August 2007 VA examination report. 

In an October 2011 Appellant's Brief, a representative of the Disabled American Veterans (which no longer represents the Veteran) repeated the Veteran's assertions that his psychiatric disability developed during service and had continued to the present.  

This evidence is "new" in that it was not of record at the time of the November 2006 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a disability during service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has been diagnosed with a psychiatric disorder and indicates that this disability developed during service and has continued to the present date, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for an innocently acquired psychiatric disorder has been received.  

The reopened claim will be addressed in the Remand portion of this document.  


ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for coronary artery disease, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the previously denied claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

As described, there is now of record evidence, in the form of statements from the Veteran, which indicate that he began experiencing chest pains and psychiatric symptoms during service.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  

Specifically, while the Veteran is competent to report symptoms capable of lay observation, the record does not indicate that he has the necessary medical training or experience to comment on complex medical questions such as the nature and etiology of a cardiac or psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

With respect to the claimed coronary artery disease, the Veteran has reported that he has experienced chest pains while on active duty that have continued and become progressively worse.  

While the Veteran was afforded a VA examination in August 2007, the VA examiner did not render an opinion as to whether the Veteran's diagnosed coronary artery disease at least as likely as not (50 percent or greater) had its clinical onset in service or otherwise is related to his period of active duty.  

A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

With respect to the claimed innocently acquired psychiatric disorder, the Board acknowledges that the Veteran's service treatment records are missing through no fault of his own and that, in a December 1991 statement, the Veteran reported having a nervous breakdown at Fort Knox, Kentucky.  The record does not indicate any attempt was made to obtain related treatment records.  

In addition, the Board notes that the Veteran separated from active duty service in November 1976.  

In a January 1979 VA hospital summary, the Veteran was treated for complaints of excessive worrying following a suicide attempt.  While the treatment report indicates that the Veteran's symptoms began during the past year (1978) and were due to financial trouble, a January 1979 VA examination report documented the Veteran's complaints of psychiatric problems during service.  

Based on this evidence, as well as the lack of the service treatment records, the Board finds that an additional examination is required.  See McLendon & Charles, both supra. 

The Board also observes that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The medical and legal documents pertaining to this application have not been associated with the claims folder, and no attempt appears to have been made to procure them.  

The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Durham, North Carolina.  

On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the reopened claims are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization or treatment for his claimed heart disability and innocently acquired psychiatric disorder.  

The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Durham VAMC since February 2006.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other possible repository, and attempt to obtain records relating to the Veteran's claimed 1972 hospitalization at Fort Knox, Kentucky.  The organization to which the Veteran was assigned, to include the company, battalion, regiment, etc., should be specified.  

Any available alternate sources of verification of such medical treatment, to include Surgeon General Office (SGO) reports, and/or sick call reports, should also be requested.  An attempt should also be made to obtain the Veteran's service personnel records.  If no records are available, that should be noted in the Veteran's VA claims folder.

3.  The RO should contact SSA for the purpose of obtaining all decisions and records from that agency that pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.

4.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed heart disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current heart disability had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

5.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current psychiatric disability had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

6.  After completing all indicated development, the RO then should readjudicate the reopened claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


